DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the non-provisional patent application filed on September 3, 2021. Claims 1-5 are currently pending and have been examined.

Examiner Notes
The Applicant is kindly reminded that claims for different invention added after an office action are subject to restriction by original presentation (see 35 CFR 1.145 and MPEP 818.02(a), 821.03).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pp. 44-48 and 52 of the specification as filed). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-5 encompass software per se. Claim 1 recites “United States fiat currency having a unique blockchain identifier”, claims 2-4 recite “Blockchain digital fiat”, claim 5 recites “Virtualized United States legal tender”. The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the us fiat currency with a blockchain identifier, blockchain digital fiat, and virtualized US legal tender (see specification as filed page 2, 4, 6, 8, 10) are described in the specification as data that can be software per se because the claim functions are described in the specification as software routines that can be loaded onto any general purpose computing device to perform the claim functions. As understood in light of the specification, the broadest reasonable interpretation of claims 1-5 encompass software which is not within one of the four statutory categories of invention. See MPEP 2181.II.B. It is suggested that claims 1-5 be amended to recite specific computer hardware or processor to implement the cited software.

However to promote compact prosecution, the Examiner provides below full ineligible subject matter analysis per 2019 PEG October update guidelines assuming the Applicant will amend the claims to include hardware or hardware components.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 2, and 5 are directed to the abstract idea of digital payment medium which is grouped under commercial or legal interactions and fundamental economic practices or principles subgroupings within certain methods of organizing human activity in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “United States fiat currency having a unique blockchain identifier”, claim 2 recites “Blockchain digital fiat”, claim 5 recites “virtualized united states tender”.  Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1, 2, and 5 do not include any additional elements. As such, claims 1, 2, and 5 lack any additional elements to integrate the abstract idea into a practical application (see MPEP 2106.04(II)(A)(2)).

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include any additional elements. As such, there are no additional elements that are sufficient to amount to significantly more than the judicial exception itself (see MPEP 2106.04(II)(A)(2)).

Hence claims 1, 2, and 5 are not patent eligible.

As per dependent claims 3 and 4, these claims further define the abstract idea noted in claim 2. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 3 and 4 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per Lizardtech, claims 1, 2, and 5 recite the genus (broad) and the specification only discloses the species (narrow). See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.).

The claimed limitations (i.e.: “United States fiat currency having a unique blockchain identifier”, “Blockchain digital fiat”, “Virtualized United States legal tender”) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes the steps as being performed by a computer (see FIG. 3). Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.

Dependent claims 3-4 are also rejected under 35 USC 112(a) due to their dependency on rejected parent claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Unclear Scope
Claim 4 recites: “the United States”. It is unclear what entity and scope the “United States” encompasses. As such, the scope of the previously cited limitation is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2171.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 USC 102(a)(1) as being anticipated by US 20200151682 A1 (Hurry).

As per claim 1, Hurry teaches,
United States fiat currency (¶ 7, “digital fiat currency generated based on physical currency”, ¶ 122 “sends $20 in digital currency … (e.g. US dollars)”) having a unique blockchain identifier (¶ 7, 12 “serial number”).

As per claim 2, Hurry teaches,
Blockchain digital fiat (¶ 7 “digital fiat currency”).

As per claim 3, Hurry teaches all the limitations of claim 2. Hurry also teaches,
wherein the fiat is currency (¶ 7 “physical currency”).

As per claim 4, Hurry teaches all the limitations of claim 2. Hurry also teaches,
wherein the fiat is used by the United States (¶ 122 “$20 … US dollars”).

As per claim 5, Hurry teaches,
Virtualized United States legal tender (¶ 7, ¶ 122).

Conclusion
Reference not cited but pertinent to the application includes US 20200042995 A1 (Snow) directed to stable cryptocurrency coinage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692